DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7-8 are objected to because of the following informalities:  
Regarding claim 1: “and continuous perimeter wall” should apparently be “and a continuous perimeter wall”.  
Regarding claim 7: “a plurality of outwardly extending panel” should apparently be “a plurality of outwardly extending panels”.
Regarding claim 8: “having bottom surface and continuous perimeter wall” should apparently be “having a bottom surface and a continuous perimeter wall”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said walls" in the last line.  There is insufficient antecedent basis for this limitation in the claim. The lack of antecedent basis causes the meaning of the claim to be unclear. A lack of clarity arises because it is unclear as to which earlier recited element (if any) the limitations reference and as such “corners” is undefined. For the purposes of examination, the limitation is interpreted as referring to a perimeter wall.
Claims 2 and 6-7 recite the limitation "a specimen bottle receiving receptacle". . It is unclear if the term references the “at least one specimen bottle receiving receptacle” in claim 1.
Claim 9 recites the limitation “removing said forceps from the tray” in step e) after “employing the biopsy forceps to remove a tissue specimen” but appears to be a step before “employing”. The scope of the claim is unclear.
Claim 10 is rejected due to its dependency on claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker (US 20110226766 A1).

    PNG
    media_image1.png
    387
    617
    media_image1.png
    Greyscale

With respect to claim 1, Baker discloses
	An improved biopsy tray (Fig. 1; attached above for reference), which includes:
a container having a bottom surface (see Fig. 1, a pocket is formed in the tray #100 with a bottom surface) and continuous perimeter wall extending upward therefrom (see Fig. 1 and paragraph 0041, the peaks #110 and valleys #120 can create walls #130 to define pockets) to form a cleaning zone which is sufficient to hold an adequate amount of fluid for cleaning a biopsy forceps (intended use; the pocket has a bottom surface and a wall which is capable of being used to create a cleaning zone which can be filled with fluid); and
at least one specimen bottle receiving receptacle connected to said container adjacent said perimeter wall (see Fig. 1, there is a circular receptacle connected to the walls) to receive and retain a specimen bottle (intended use; the circular receptacle is capable of receiving and retaining a specimen bottle).

With respect to claim 3, all limitations of claim 1 apply in which Baker further discloses
	said specimen bottle receiving receptacle is formed as part of tray in a manner to isolate the specimen bottle from said cleaning zone (intended use; the receptacle is a part of the tray separate from the cleaning zone and is capable of use as claimed).

With respect to claim 4, all limitations of claim 1 apply in which Baker further discloses
	said biopsy tray is made of a disposable sterile plastic (see paragraph 0038, tray is made of plastic material; and see paragraph 0003, thermoplastics are used for disposable trays; and see paragraph 0019, the heat-sealing process in making the trays produces a bond to ensure sterility).

With respect to claim 5, all limitations of claim 1 apply in which Baker further discloses
	said biopsy tray is configured to at least partially nest on top of a like formed tray (see Fig. 3-4, tray #100 is nested on top of another like formed tray #200 to form a stacked arrangement #300) thus providing for easy storage (intended use; nesting trays are capable of providing for easy storage).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Baker as applied to claim 1, in view of Ramsey (US 20170056122 A1).

With respect to claim 2, all limitations of claim 1 apply in which Baker further discloses said perimeter wall has four sides (see Fig. 1, the walls define four sides).
Baker does not disclose a specimen bottle receiving receptacle in a corner between each of said walls.
Ramsey teaches a specimen bottle receiving receptacle in a corner (see Fig. 1-2 #30, openings in the corner and see paragraph 0102, openings #30 are capable of receiving a specimen bottle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added receptacles in the corner as taught by Ramsey to the tray disclosed by Baker because the addition would have resulted in the predictable result of holding multiple specimen bottles.

With respect to claim 6, all limitations of claim 1 apply in which Baker further discloses said perimeter wall has an outwardly extending panel connected thereto (see paragraph 0042 and Fig. 1, planar flange #140 extends outwardly along the periphery of the tray which forms a pocket).
	Baker does not disclose a specimen bottle receiving receptacle formed therein.
	Ramsey teaches a specimen bottle receiving receptacle formed in corners (see Fig. 1-2 #30, openings in the corner and see paragraph 0102, openings #30 are capable of receiving a specimen bottle).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added receptacles as taught by Ramsey to the panel disclosed by Baker because the addition would have resulted in the predictable result of placing multiple specimen bottles in a tray.

With respect to claim 7, all limitations of claim 6 apply in which Baker further discloses
	said perimeter wall has a plurality of outwardly extending panel connected thereto (see paragraph 0042 and Fig. 1, planar flange #140 extends outwardly along the periphery of the tray which forms a pocket and it can extend in different directions).
	Baker does not disclose a specimen bottle receiving receptacle formed in each panel.
Ramsey teaches a specimen bottle receiving receptacle formed in corners (see Fig. 1-2 #30, openings in the corner and see paragraph 0102, openings #30 are capable of receiving a specimen bottle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added receptacles as taught by Ramsey to the panel disclosed by Baker because the addition would have resulted in the predictable result of placing multiple specimen bottles in a tray.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20080045860 A1) in view of Freeman (US 20090287113 A1)

With respect to claim 8, Miller discloses
A kit for performing a biopsy (see paragraph 0092-0093, kit), which includes: 
a biopsy tray (see paragraph 0092, medical procedure tray #20b, Fig. 1B) which includes a container (see Fig. 1B #32 and see paragraph 0102, elongated slot) having bottom surface (see Fig. 1B, there is a bottom surface) and continuous perimeter wall extending upward therefrom (see Fig. 1B, there is a wall that extends around the elongated slot #32) to form a cleaning zone which is sufficient to hold an adequate amount of fluid for cleaning a biopsy forceps (intended use; container is capable of holding liquid to clean biopsy forceps), and at least one specimen bottle receiving receptacle (see paragraph 0104, sample container provided in the tray may include a cavity sized to receive a biopsy specimen; Fig. 1B #38, holder is disposed to the slot #30) adjacent said perimeter wall (examiner considers the illustrated proximity of 38 to the perimeter wall as “adjacent”) to receive and to retain a specimen bottle (intended use; receptacle is capable of receiving and retaining a specimen bottle); 
[…]; and
a biopsy cover enclosing said tray and biopsy forceps (see paragraph 0095, a removable cover can be placed over the kit).
	Miller further discloses a biopsy needle (see paragraph 0092, biopsy needle, Fig. 1B #100b).
	Miller does not disclose a biopsy forceps.
	Freeman teaches a biopsy forceps (see Fig. 1 #10, reusable biopsy forceps).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a biopsy forceps as taught by Freeman to the kit disclosed by Miller because the addition would have resulted in the predictable result of providing a surgeon with a tool needed to conduct a biopsy with sharp jaws.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US 20090291449 A1) in view of Ramsey and Freeman.

With respect to Claim 9, Knapp discloses
A method of obtaining a biopsy specimen which includes the steps of: 
a) providing a biopsy tray (see Fig. 2-3 #12 and see paragraph 0023, case) which includes a container having bottom surface (see Fig. 3 #32 and see paragraph 0023-0024, lower compartment has a bottom surface) and continuous perimeter wall extending upward therefrom (see paragraph 0023, a divider separates the compartments from one another and joins body portion #15) […], and at least one specimen bottle receiving receptacle adjacent said perimeter wall to receive and to retain a specimen bottle (see Fig. 2-3 #30 and see paragraph 0024, upper compartment has a plurality of specimen containers); 
b) […]; 
c) placing one of the one or more specimen bottles in one or more specimen bottle receiving receptacle (see paragraph 0043, container #34 is placed in case #12); 
d) removing the cap from each one or more specimen bottle (see paragraph 0025 and Fig. 4 container #34 has a removable lid #72, Examiner takes official notice that it is well known that removing the cap is necessary in order to place a specimen inside the bottle); 
e) employing […] to remove a tissue specimen from a patient and place the specimen into one of the one or more specimen bottles (see paragraph 0043, a physician collects specimens via a needle biopsy procedure and places the specimens in container #34) and removing said forceps from the tray (Examiner takes official notice that it is well known that forceps need to be removed from the tray in order to take another biopsy sample); and 
f) securing a cap to one of the one or more specimen bottles (see paragraph 0025 and Fig. 4 container #34 has a removable lid #72, Examiner takes official notice that it is well known that closing the cap is necessary in order to secure a specimen inside the bottle)  and removing the specimen bottle from the tray (see paragraph 0046, the lab performs testing on the specimens, Examiner takes official notice that it is well known to remove specimen bottle from trays in order to perform testing of the specimens).

	Knapp does not disclose forming a cleaning zone which is sufficient to hold an adequate amount of fluid for cleaning a biopsy forceps or filling said biopsy tray with a sufficient amount of cleaning fluid to enable cleaning said biopsy forceps post procedure.
	Ramsey teaches forming a cleaning zone which is sufficient to hold an adequate amount of fluid (see paragraph 100, containing barrier for liquid) for cleaning a biopsy forceps (see paragraph 0096, endoscopic accessories #8; see paragraph 109, biopsy forceps, Fig. 1-8 #36; see paragraph 0114, the receptacle which is inside the perimeter of the base is filled with solution to perform cleaning, Fig. 8). Ramsey further teaches filling a biopsy tray with a sufficient amount of cleaning fluid to enable cleaning said biopsy forceps (see paragraph 0113-0114 and Fig. 1-8, the receptacle #48 contains a liquid such as a detergent that performs cleaning) on post procedure (see paragraph 0132, after being used the endoscope which includes the biopsy forceps is placed back on tray and cleaned).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a biopsy forceps as taught by Ramsey to the tray disclosed by Knapp and included a step to clean the forceps because it would have resulted in the predictable result of allowing the forceps to be reusable.
	Both Ramsey and Knapp do not explicitly teach biopsy forceps.
	Freeman teaches a reusable biopsy forceps (see Fig. 1 #10, reusable biopsy forceps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a biopsy forceps as taught by Freeman to the method taught by both Knapp and Ramsey because the addition would have resulted in the predictable result of allowing the forceps to be reusable and providing a surgeon with a tool needed to conduct a biopsy with sharp jaws.

With respect to Claim 10, all limitations of claim 9 apply in which Knapp further discloses
 repeating the steps (e) and (f) to obtain a specimen for each remaining bottle (see paragraph 0043, physician collects specimens via a needle biopsy procedure and places the specimens in containers #34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                       
/David J. McCrosky/Primary Examiner, Art Unit 3791